PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 15/534,905
Filing Date: 9 Jun 2017
Appellant(s): Furuskär et al.



__________________
MARC MACENKO
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed 04/29/2021.

(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated 11/04/2020 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”
The following ground(s) of rejection are applicable to the appealed claims.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 6, 10-11, 15  is/are rejected under 35 U.S.C. 103 as being unpatentable over CHENG (US 2013/0194984 A1), hereinafter CHENG, in view of CHOI et al. (US 2014/0301217 A1), hereinafter CHOI.
Regarding claim 1, CHENG discloses a method performed by a wireless base station (the base station, ¶ 0062)  for determining when to use full duplex in said wireless base station for communicating in a wireless communication network, wherein said method comprises the steps of: 
estimating an influence of using full duplex in said wireless base station (obtain a degree of interference that is caused when a site device performs full-duplex 
deciding whether to use full duplex in said wireless station or not, based on said estimated influence (determine, according to the degree of interference, a UE capable of transmitting full-duplex transmission, see figure 1 and ¶ 0045).  
CHENG fails to explicitly disclose that the estimating interference on neighboring wireless base stations. 
In the same field of endeavor, CHOI discloses determining both the UE-UE interference and BS-BS interference at the serving base station and informing BS-BS interference to neighboring base stations in a simultaneous transmit and receive (STR) or full-duplex transmission (see figure 7 and ¶s 0018-0020, 0047-0048). 
Therefore, it would have been obvious to one having ordinary skill in the art at the time of invention was filed to incorporate CHOI’s teaching in the network/system taught by CHENG for determining when to effectively deploy communicating in full-duplex mode at the network side while minimizing interference in neighboring cells. 

Regarding claim 2, CHENG discloses the estimating an influence on neighboring wireless base stations of using full duplex in said user equipment is based on at least one of the following:  an estimated traffic load of said user equipment (the time and frequency resource unit on which full-duplex transmission is used, the site device may first determine a schedule weight of uplink transmission and downlink transmission performed by each UE on one time and frequency resource unit, according to a channel 
estimated traffic loads of said neighboring wireless base station; and 
estimated interference generated by said user equipment in said neighboring wireless base stations.

Regarding claim 6, CHENG discloses the estimated traffic load of said user equipment is based on one of the following: resource utilization in said wireless base station; and throughput of data traffic in said wireless base station (the time and frequency resource unit on which full-duplex transmission is used, the site device may first determine a schedule weight of uplink transmission and downlink transmission performed by each UE on one time and frequency resource unit, according to a channel condition, a transmission load and fairness of each UE on one time and frequency resource unit, see ¶ 0085).

Regarding claim 10, CHENG discloses a wireless base station (base station, see ¶ 0062) comprising processing circuitry configured to: 
determine when to use full duplex in said wireless base station for communicating in a wireless communication network (see figures 1 and 2);
estimating an influence of using full duplex in said wireless station (obtain a degree of interference that is caused when a site device performs full-duplex transmission with at least two UEs, see figure 1, where the degree of interference may be mutual interference on neighboring base stations, see ¶s 0062-0064);

CHENG fails to explicitly disclose that the estimating interference on neighboring wireless base stations. 
In the same field of endeavor, CHOI discloses determining Bothe UE-UE interference and BS-BS interference at the serving base station and informing BS-BS interference to neighboring base stations in a simultaneous transmit and receive (STR) or full-duplex transmission (see figure 7 and ¶s 0018-0020, 0047-0048). 
Therefore, it would have been obvious to one having ordinary skill in the art at the time of invention was filed to incorporate CHOI’s teaching in the network/system taught by CHENG for determining when to effectively deploy communicating in full-duplex mode at the network side while minimizing interference in neighboring cells. 

Regarding claim 11, CHENG discloses the estimating an influence on neighboring user equipment of using full duplex in said user equipment is based on at least one of the following: 
an estimated traffic load of said user equipment (the time and frequency resource unit on which full-duplex transmission is used, the site device may first determine a schedule weight of uplink transmission and downlink transmission performed by each UE on one time and frequency resource unit, according to a channel condition, a transmission load and fairness of each UE on one time and frequency resource unit, see ¶ 0085); 


Regarding claim 15, CHENG discloses the estimated traffic load of said user equipment is based on one of the following: resource utilization in said wireless base station; and throughput of data traffic in said wireless base stations  (the time and frequency resource unit on which full-duplex transmission is used, the site device may first determine a schedule weight of uplink transmission and downlink transmission performed by each UE on one time and frequency resource unit, according to a channel condition, a transmission load and fairness of each UE on one time and frequency resource unit, see ¶ 0085).  
  
Claims 5, 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over the combination of CHENG-CHOI in view of YANG et al. (US 2014/0348037 A1), hereinafter YANG.
Claims 5, and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over the combination of CHENG-CHOI in view of YANG.
	Regarding claims 5 and 14, the combination of CHENG-CHOI fails to disclose the wireless station is configured to decide for each scheduled subframe whether to use full duplex in said wireless base station or not.  
	In the same field of endeavor, YANG discloses decide for each scheduled subframe whether to use full duplex in said wireless station or not (see ¶ 0040, 0057). 
YANG’s teaching in the system/network taught by CHENG in order to efficiently manage the network’s limited resources. 

Claims 7, 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over the combination of CHENG-CHOI in view of CALLARD et al. (US 2015/0038183 A1), hereinafter CALLARD.
Regarding clams 7, and 16, the combination of CHENG-CHOI fails to disclose
the estimated traffic loads of said neighboring wireless base stations is based on one of the following: resource utilization in said neighboring user wireless base stations; and throughput of data traffic in said neighboring wireless base stations. 
In the same field of endeavor, CALLARD discloses a serving base station receives neighboring base stations resources over a backhaul network (see ¶s 0004-0005).
Therefore, it would have been obvious to one having ordinary skill in the art at the time of invention was filed to incorporate CALLARD’s teaching in the network taught by the combination of CHENG-CHOI in order to avoid in interfering to ongoing communications to neighboring base stations.  

Claims 8 and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over the combination of CHENG-CHOI in view of WANG et al. (US 2014/0226538 A1), hereinafter WANG.
CHENG-CHOI fails to disclose the estimated interference generated by said wireless base station in said neighboring wireless base stations is based on an estimation of channel gain between said wireless base station and said neighboring wireless base stations.
	In the same field of endeavor, WANG discloses calculating channel gain with respect another device in full duplex communication (see ¶ 0064, 0072).
	Therefore, it would have been obvious to one having ordinary skill in the art at the time of invention was filed to incorporate WANG’s teaching in the device/network/system taught by the combination of CHENG-CHOI in order to determine the reliability of the communication channel. 

NEW GROUNDS OF REJECTION
None.

WITHDRAWN REJECTIONS
The following grounds of rejection are not presented for review on appeal because they have been withdrawn by the examiner.  None.

(2) Response to Argument
	1.	Cheng does not teach estimating an influence on neighboring wireless base station. 
CHENG discloses UE-UE interference and BS-BS interference, estimating interference on neighboring wireless base stations of using full duplex, in the following ¶s 0062-0064:
Optionally, for a UE located at the edge of a cell, the mutual interference may be caused from a UE of a neighboring cell. Therefore, in this embodiment, the base station may determine that a UE is currently located at the edge of the current cell and the UE may impose mutual interference on a UE of a neighboring cell. Accordingly, the base station may also send the position information of the UE located at the edge of the cell to a neighboring base station, so that the neighboring base station may also determine a degree of mutual interference by using the method according to this embodiment (emphasis added). 

In another embodiment of the method for handling full-duplex interference according to the present invention, a UE may not need to report its position information to a site device, and the site device may determine the position information of the UE according to an uplink signal received from the UE. In specific implementation, the site device may determine the position information of the UE according to a direction of arrival (direction of arrival, DoA for short hereinafter), time of arrival (time of arrival, ToA for short hereinafter), a time difference of arrival (time difference of arrival, TDoA for short hereinafter), or received signal strength (Received signal strength, RSS for short hereinafter) of the uplink signal that is sent by the UE (emphasis added). 

 As cited above, the serving base station (the site device) is in communication with the UE, in the edge of the cell, and determines the UE position based on uplink parameters for handling full-duplex interference.  The determined position of UE is send to the neighboring base station (neighboring cell) by the serving base station.  The neighboring base station in turn determine a degree of mutual interference caused by the UE in the edge of the cell to neighboring cell when communicating in full-duplex.   Therefore, CHENG discloses determining BS-BS interference (an influence on the neighboring wireless base station(s)) by the neighboring base station when the serving base station and UE are communicating in full duplex.  As set forth in the previous office action, the examiner has clearly stated that the BS-BS interference (the influence) is determined by the neighboring base station.  

2.	Choi only teaches migration in relation to UE-UE interference
The secondary reference CHOI is cited to show that the serving base station can determine both the UE-UE interference and BS-BS interference in ¶s 0047-0051:
Turning now to BS-BS interference in wireless cellular networks using STR, FIG. 7 illustrates types of interference that may be encountered in a wireless cellular network using STR. A simplified depiction of a wireless cellular network 700 is depicted with a BS 702, a BS 704, a UE 710, and a UE 712. The BS 702 covers a cell area 706 while the BS 704 covers a cell area 708. The UE 710 is located in the cell area 706 and is thereby communicatively connected to or associated with the BS 702, while the UE 712 is located in the cell area 708 and is thereby communicatively connected to or associated with the BS 704. That is, the UE 710 has a DL 718 and an UL 720 to and from the BS 702, while the UE 712 has a DL 722 and an UL 724 to and from the BS 704 (emphasis added).

The wireless cellular network 700 illustrated in FIG. 7 is capable of using STR. While STR allows transmission and reception on the same frequency at the same time and can potentially double the physical layer capacity, as depicted, STR may introduce two new unique interferences into a wireless cellular network, as previously discussed… In addition to UE-UE interference, there may also be BS-BS interferences 714 and 716. These two new interferences may degrade system performance if not handled appropriately (emphasis added). 

… For instance, a signal measurement command may be transmitted from the eNB to the UE instructing the UE to take a signal quality measurement. Once the signal quality measurement is received by the UE, the UE may perform one or more signal quality measurements and transmit the results to the eNB. The eNB may determine whether the signal quality measurements are greater than the thresholds and further instruct the UE to operate in STR-mode or non-STR-mode (emphasis added). 

	As cited above, the serving eNB performs signal quality measurements in coordination with the UE to determine whether to operate in Simultaneous Transmit and Receive STR1 (Full Duplex transmission).  The serving eNB compares the received signal measurement with the threshold and provides estimating influence (interference) on the neighboring base station of using STR since the STR also introduces both UE-UE interference and BS-BS interference.  Therefore, the combination of the cited references CHENG-CHOI disclose the cited claim limitation: estimating an influence on neighboring wireless base stations of using full duplex in said wireless base station. 

	3.	No motivation to combine Cheng and Choi
In response to applicant’s argument that there is no teaching, suggestion, or motivation to combine the references, the examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  In this case, the motivation to combine the two references can be found in the cited secondary reference.  CHOI discloses the full duplex or STR communication introduce two interferences in the wireless network BS-BS interference and UE-UE interference. If properly deploy, the STR or full duplex communication can potentially double the physical layer capacity (see ¶ 0018). 

	4.	Claim 2 and 6 are allowable over Cheng and Choi
	The examiner respectfully disagrees with the applicant’s argument.   Since the claim is alternative claim limitation as evidence by claim subject matter “using duplex in said wireless base station is based on at least one of,” the rejection was based on meeting only one limitation namely: an estimated traffic load of said wireless base station.  The primary reference Cheng discloses the following in ¶ 0085:
For the time and frequency resource unit on which full-duplex transmission is used, the site device may first determine a schedule weight of uplink transmission and downlink transmission performed by each UE on one time and frequency resource unit, according to a channel condition, a transmission load and fairness of each UE on one time and frequency resource unit (emphasis added).

	The site device (serving base station) determines the schedule weigh parameter for transmission load and other parameters of each UE for full-duplex transmission.   In another word, the site device keep track of all transmission loads, traffic load of the site device, from each UE it communicate.   Therefore, CHENG discloses the claimed subject matter: an estimated traffic load of said wireless base station. 

	5.  	Claims 5 and 14 are allowable over Cheng, Choi, and Yang
The applicant did not make any specific argument other that pointing out the claim limitation is patentable over the cited prior arts since the parent claim is patentable over the cited arts.  Therefore, the Applicant’s arguments fail to comply with 37 CFR 1.111(b) because they amount to a general allegation that the claims define a patentable invention without specifically pointing out how the language of the claims patentably distinguishes them from the references.

	6.	Claims 7 and 16 are allowable over Cheng, Choi, and Callard
The applicant did not make any specific argument other that pointing out the claim limitation is patentable over the cited prior arts since the parent claim is patentable over the cited arts.  Therefore, the Applicant’s arguments fail to comply with 37 CFR 1.111(b) because they amount to a general allegation that the claims define a patentable invention without specifically pointing out how the language of the claims patentably distinguishes them from the references.

7.  	Claims 8 and 17 are allowable over Cheng, Choi, and Wang
The applicant did not make any specific argument other that pointing out the claim limitation is patentable over the cited prior arts since the parent claim is patentable over the cited arts.  Therefore, the Applicant’s arguments fail to comply with 37 CFR 1.111(b) because they amount to a general allegation that the claims define a patentable invention without specifically pointing out how the language of the claims patentably distinguishes them from the references.

For the above reasons, it is believed that the rejections should be sustained.
Respectfully submitted,
/BOB A PHUNKULH/Primary Examiner, Art Unit 2412   
                                                                                                                                                                                                     Conferees:

/CHARLES C JIANG/Supervisory Patent Examiner, Art Unit 2412            


                                                                                                                                                                                            /CHUONG T HO/Primary Examiner, Art Unit 2412                                                                                                                                                                                                        

Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 Full duplex describes two data paths that allow simultaneous data transmission in both directions.
        https://www.sciencedirect.com/topics/engineering/full-duplex